IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 95 WM 2016
                                            :
                     Respondent             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
CHRISTIAN RASH,                             :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

       AND NOW, this 30th day of September, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Habeas Corpus are DISMISSED. See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that hybrid representation

is not permitted).

       The Prothonotary is DIRECTED to forward the filings to counsel of record.